 SUBURBAN TRANSIT CORPSuburban Transit Corp and Suburban Trails, IncandUmted Transportation Union and its LocalNo 1589Case 22-CA-1190227 August 1985DECISION AND ORDERBY CHAIRMAN DOTSONAND MEMBERSHUNTER AND DENNISOn 30 June 1983 Administrative Law JudgeSteven Davis issued the attached decision The Respondent filed exceptions and a supporting brief,and the General Counsel filed an answering briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelOn 18 July 1984 the National Labor RelationsBoard issued an Order remanding the proceedingto the judge for consideration in light of theBoard's Supplemental Decision and OrderinMil-waukee Spring Division,268 NLRB 601 (1984)Thereafter, on 17 January 1985, the judge issuedthe attached supplemental decision The ChargingParty filed exceptions and a supporting brief, andthe Respondent filed an answering briefThe Board has considered the decision, the supplemental decision, and the record in light of theexceptions and briefs and has decided to affirm thejudge s rulings, findings, and conclusions' and toadopt the supplemental decision's recommendedOrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dismissediIn adopting the judge s supplemental decisionMember Dennis additionally observes that the Respondent did not violate art XV sec I ofthe parties collective bargaining agreement by reassigning certain workfrom Suburban Transit employees to Suburban Trails employees She further observes that the work reassignment did not cause any layoffs thedriver staff reduction resultedfromvoluntary transfersTherefore theRespondent did not contravene its intent to maintain a 90 full time driverlevelNor did the Respondent violate the articles proscription againstusing part time drivers when full time drivers were available because itassigned the work to Suburban Trails employees who worked full timeWilliamF Grant EsqNewark New Jersey for theGeneral CounselAlfred J HillEsq (Wilentz Goldman & Spitzer Esq)Woodbridge New Jersey for the RespondentDECISIONSTATEMENT OF THE CASESTEVEN DAVIS Administrative Law Judge Pursuantto a charge and a first amended charge filed by UnitedTransportation Union and its Local No 1589 (the Union)15on October 4 and November 23 1982 ' respectively acomplaintwas issuedby the Regional Director forRegion22 of the National Labor Relations Board on November 24 against Suburban Transit Corp (Transit) andSuburban Trails Inc (Trails) and sometimes collectivelyreferred to herein as RespondentThe complaint alleges that Transit failed to continue infull force and effect all the terms of its collective bargaining agreementwith the Union by reassigning workto employees of Trails thereby causing the terminationof certain of its employees a reduction in the wage ratesof certain of its employees and a reassignment of certainof its employees to less desirablemore onerous andlesserpaying positions in violation of Sections8(a)(1)(3) and (5) and 8(d) of the ActThe case was heard before me on April 6 and May 61983 in Newark New JerseyOn the entire record including my observation of thedemeanor of the witnesses and after due consideration ofthe briefs filed by the General Counsel and RespondentImake the followingFINDINGS OF FACTIJURISDICTIONTransit and Trails each having offices and places ofbusiness in New Brunswick New Jersey have each beenengagedin the interstate and intrastate transportation ofpassengersThey admit that in the past year they eachhave derived gross revenues in excess of $250 000 fromitsrespective business operations and during the sameperiod they each have derived gross revenues in excessof $50 000 from the transportation of passengers fromNew Jersey directly to points outside New JerseyI find that each of Transit and Trails performs a suffident amount of interstate business to be found to be employers engaged in commerce within the meaning ofSection 2(2) (6) and (7) of the Act 2IITHE LABOR ORGANIZATIONRespondent has denied knowledge or information as tothe Union s status as a labor organization The evidenceestablished that the Union whose members include certam employees of Transit represents employees in collective bargaining negotiations with their employer andis a party to various bargaining agreements with TransitEmployees of Transit participate in the Union includingnegotiationsfor contracts It appears that the Unionexists for the purpose of dealing with employees concerning grievances labor disputes wages rates of payhours of employment and conditions of work I accordmgly find and conclude that the Union is a labor organination within the meaning of Section 2(5) of the ActiAll dates hereafter are in 1982 unless otherwise statedaThis finding should not be construed to mean that Transit and Trailsare separate employers As discussed infra,I find as alleged in the coinplaint, that Transit and Trails constitute a single integrated business enterprise and are a single employer276 NLRB No 5 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDIIIALLEGED UNFAIR LABOR PRACTICESA Facts1BackgroundTransit operates bus transportation services in NewJersey It maintained garages in New Brunswick andHightstown from which its buses operatedThe Union has been the representative of Transitsdrivers for many years It has a current collective bargaining agreementwith Transitwhich runs from September 15 1980 to September 14 1983 Pursuant to thatagreementthe drivers participate inpicks three timesper year in which they select the bus runs they desireThe selectionprocess isdone according to seniority andthe runs for both garages-New Brunswick and Hightstown-were included The runs available to be pickedare straight 8 hour runs and also split runs typically forcommuterservice in which the driver would work several hoursin the morningand then have no drivingwork in the afternoon and would then drive the eveningcommuter runs Thereisalso an extraboard which isusedby drivers who do not have work on a particularday It is used to obtain a driver as a replacement for adriver on vacation absent or sick and is also used forcharter work Such work on the extra board is assignedby seniorityHistoricallywhen all the Transit drivers have madetheir picks and there is work still available Trails driverswork as part time employees for Transit and performsuch Transit workas isavailableThe contractalso containsthe following provisionsSuburban shall have the right to hire part timedriversIt is the Companys intention to maintain at leastthe currentlevel of 90 fulltimedriversprovidedthat the current level of business continues TheCompany further intendsto enlargethe full timework forcePart time drivers will be used only when there isan insufficient number of full time drivers to coverall of the available workIn all casesthe full timedrivers shall have their choice betweenline andcharter work provided that there are part time dnvers available to cover allopen linework In allcases full timedrivers shall have their choice of thebiggest payingpieces of work The Company willalso attemptto satisfy full time regular run operators in theassignmentof extra work providing sufficientoperators are available to cover all openworkThe limit of work available to full time driverswill be governed only by the hours of serviceregulationsof the Department of Transportation,and not by the availability of part time driversTrails formed in 1979 to perform a Philadelphia toNew York route purchased from Trailways operatedfrom the Hightstowngarage fromwhich Transit busesand employees also operate Trailswas pnmanly involved in running charter buses Its drivers are represented by the Suburban Trails Drivers AssociationAcollective bargainingagreementbetween Trails and theAssociation runs from June 9 1982 to February 141986Generally speaking the contract between Transit andthe Union is more favo-able to the Transit drivers thanthe Trails Association contract is to the Trails drivers 3Negotiations for the September 1980 Transit Unioncontract were held in the summer of 1980 At one of themeetingsthe Union expressed concern thatinasmuch asnewly formed Trails was sharing the Hightstown garagewith Transit that Company might adversely affect thework available for Transit drivers Ronald Kohn thevice president of Transit and Trails admittedly told theunion representatives that Trails has its own charter authont)and such should not be their concern JosephNuzzo a Transit driver and at that time a member ofthe union negotiating committee testified that Kohn toldthose present that Transit drivers would benefit byTrails presence since the Transit drivers could performany charter work that Trails employees were unable tocover Kohn also assured those at the meeting that Transitwould beable to maintainits 90-driver complement 4Kohn also said that the Trails employees were not thereto remove work from Transit employees and that it wasexpected that Trails would be moved to a differentgarage2 The events between March and August 1982On March 4 Ronald Kohn vice president of Transitand Trailsmet with the union committee Kohn toldthose present that Transit had lost about $200 000 in 1981and was in financial distressKohn requested that theUnion agree to postpone for 1 month a contractualMarch 15 wage raise Kohn added that such delay in thepayment of the increase would allow Transit to recoveritsfinancial position somewhat because of an expectedfare increasewhich would be effective before the wageincreaseOn March 10 Paul Gelly chairman of theUnionsent a letterto Transit rejecting the request for a1month delay in the payment of the raise The letteralso statedThe Union feels that many of the problems thatwere pointed out to management not only in ourrecent meeting but also in the past have been overlooked for whatever reasonsWe strongly feel thatsomeone who does not want to help themselvesshould notask someoneelse for helpThe March 15 wage increase was paid on schedule tothe employeesOn June 14 Kohn again met with the union committeeand told them that Transit was having more severe financial problems than previously 5 Kohn noted that theThe specific provisions of each contract will be described infra4At that time Transit employed about 90 full time drivers and Trailsemployed about 5 full time drivers5Kohn s testimony that Transit s first quarter 1982 financial statementwhich showed a $240 000 loss was made available to the Union was notcontradicted SUBURBAN TRANSIT CORPmost serious cause of Transits financial distress was itscommuter operation in which a driver would operate abus for several hours in the morning and several hours inthe evening and would not perform work in the periodin between He would be paid for such middle spreadtime although he was not working and would receive apremium rate at time and a half for all hours workedover 10 1/2 hours In addition the bus involved in suchrun would be idle for the middle period between therush hours thus earning no money for the Companyduring such timeIn order to relieve the drain on the Company causedby the high cost commuter operation Kohn suggestedthe use of part time employees He also proposed afreeze on wages and pension contributions Union ViceChairman Joseph Nuzzo testified that Kohn told thosepresent that if the Union refused to grant concessionsTransitmay lay off certain employees or transfer thework to Trails Kohn also stated that it was possible thatTrails would take over the Hightstown to New York runfrom the Hightstown garageKohn testified that hisfinal suggestionmentioned as a remote possibilitymaybewas the withdrawal of Transit from the Hightstown garagewithTrailsperforming the work leftthereThe Union also suggested and the parties discussedotherways of saving money for example bychanges in schedulingThe Union made no response at the meeting to thecost saving measures proposed by KohnOn July 6 anothermeeting washeld Present with theUnion committee was Paul Banister an official of theUnited Transportation Union 6 Certain Transit financialrecords were given to Banister who told those presentthat due to the economy the Union had granted conessions in other parts of the country Banister asked Kohnto send a letter to Transits drivers concerning its fmancial condition and to make a written proposal regardingrecommendations for modification of the collective bargaining agreementOn July 12 Transit sent a letter to its drivers whichinformed them of its financial plight and the need forreliefAt a meeting held on July 19 Kohn presented theUnion with two alternative proposals to relieve Transitsexpected operating loss of $340 000 for 1982 One proposal was to replace full time drivers with part timers forcommuter trippers and the other proposals included theeliminationof spread time and guarantee and a 1 yearfreeze of wages and pension contributionsAfter a meeting of the membership 1 or 2 days laterthe Union advised Transit that both proposals were rejettedTransit then decided to remove its drivers from theHightstown garage and permit Trails drivers and parttimers to perform such work from that location Accordinglypreparationswere begun to implement thesechangesThusnew operating schedules timetables6Unlike the other union representatives present Banister was not anemployee of Transit17leases for the transfer of buses from Transit to Trailsand new picks were prepared beginning in July 'Also in July Trails leased certain new deluxe MCIbuses for use in its charter operations 8 and certain Transitdriverswere asked if they wanted to transfer toTrailsAbout five to seven drivers did transfer to Trailsat that time3The events of September 1982A meeting was held on September 13 at which Kohnannounced that the following changes would take placeon September 27(1)All Transit drivers working from the Hightstowngaragewould be transferred to the New Brunswickgarage and five runs would also be transferred to theNew Brunswick gagrage(2)Full time Trails drivers would operate from theHightstown garage and nine runs from Hightstownwould be performed by Trails drivers there 9(3) Fourteen runs would be eliminated completely 10Kohn also announced that a new pick involving newschedules and timetables would take place and that noTransit drivers would be laid off as a result of thesechanges i tBetween September 13 and 27 each Transit driverpicked a run according to seniority pursuant to the contractual provisionAlso during that time Patrick KilcoyneTransits operationsmanager asked about 15Transit employees who were at the bottom of the seniority list if they wanted to transfer to Trails He explainedthe differences between the Union s and the Association scontracts in detail i 2 About six or seven drivers transferred from Transit to Trails at that timeIV ANALYSIS AND DISCUSSIONA Single Employer Status of RespondentThe evidence establishes that Transit and Trails constitute a single integrated enterprise Thus Sidney Kuchmthe president of both companies establishes the labor relations policies of both businessesRonald Kohn is thevicepresidentof operations of Transit and TrailsKuchm and Kohn together negotiate contracts and administer the grievance procedure for both organizationsKenneth Kuchm is vice president of Transit and TrailsIKohntestified that it took 2 months of preparation to effect thechange in operationswhich tookplaceon September 27eL E R a holding company whichhas a controlling interest in Transit,owns the buses Rosalyn Kuchin the ownerof L E R isthe wife ofSidney Kuchmthe presidentof Transitand TrailsTrailsleased thebuses from L E R9 These are the Hightstownto New York runs.io The eliminationof thoseruns is not alleged as an unfair labor pratticei i In fact,no Transit employee had been laid off at the time of thehearingi' Thecollective bargaining agreementbetween Transitand the Unionprovides for a grievance procedurewhichculminates in arbitration 12paid holidays,hospitalisation,medical and dental benefits,a pension planup to 5 weeks paid vacation,3 days bereavement pay a uniform allowance jury dutypay Christmas and safety bonuses and a guarantee of 40hourswork per week, and premiumpay forsplit runs 18DECISIONSOF NATIONALLABOR RELATIONS BOARDMoreover Trails was formed by Transit both companies share common facilities and they interchange unitand other employeesI believe that the evidence is therefore clear and I findthat the four criteria for determining the existence of asingle integrated enterprise are met (1) interrelation ofoperations (2) common management (3) centralized control of labor relations and (4) common ownership or financial control i 3B The Alleged 8(a)(1) and (5) and 8(d) Violations1FindingsSection 8(d) of the Act states thatthe duties [to bargain regarding wages hoursand other terms and conditions of employment]shall not be construed as requiring either party todiscuss or agree to any modification of the termsand conditions contained in a contract for a fixedperiod if such modification is to become effectivebefore such terms and conditions can be reopenedunder the provisions of the contractIbelieve that the decisionsinLos AngelesMarineHardwareCo 14 andMilwaukee Spring Division15 arecontrolling as to the facts in this case and are thereforedispositive of the issues raised hereinBoth cases involved a factual setting quite similar tothat involved here The employers in both cases requested economic relief from their respective unions becauseof the high labor costs in their collective bargainingagreementsthe unions declined to so modify the agreements and the employers then without the consent ofthe unions relocated bargaining unit work during theterm of the existing collective bargainingagreementsfrom theirunionizedfacility to their nonumomzed facilety and discharged or laid off their union employees whohad been performing such workIn both cases violations of Section 8(a)(1) and (5) andSection 8(d) were foundInLos Angeles Marinethe Board specifically held thatthe requirement of Section 8(d) that a modification of anexistingcontract may be made only upon the consent ofthe other party is not excused either by subjectivegood faith or by the economic necessity of maintainingviability of an employers operation16 In enforcing theBoards order the Ninth Circuit Court of Appeals stated thatan employer cannot alter mandatorycontractual terms during the effective period of theagreementwithout the consent of the unionand thatsuch a repudiation [of the contract which violated theAct] is not excused because the employer acted in goodfaith or was motivated solely by economic necessity 17InMilwaukee Springthe Board applyingthe similarfacts therein toLos Angeles Marinefound that the employer,13Radio Union v Broadcast Service380 U S 225 256 (1965)14 235 NLRB 720 (1978) enfd 602 F 2d 1302 (9th Ctr 1979)10 265 NLRB 206 (1982)16 235 NLRB at 73517 602 F 2d at 1307even though it bargained with the Union aboutitsdecision to relocate and is willing to bargainabout the effects of its decision by deciding without the consent of the Union to transferits assembly operations and to lay off unit employees at itsMilwaukee facility during the term of its collectivebargaining agreement in order to obtain relief fromthe labor costs imposed by that agreement acted inderogation of its bargaining obligation under Section 8(d) and hence violated Section 8(a)(1)and (5) of the Act 18In the instant case the evidence is clear that Respondent transferred work performed by Transit employeestheHightstown to New York runs to employees employed by Trails during the term of the Transit Unioncontractwithout the consent of the Union Respondent spurpose in transferring the work is obvious-to avoid thehigh labor costs imposed by its collective bargainingagreement with the UnionThus in March June and July Respondent requestedeconomic relief from the Union Specifically it requesteda 1 month delay in payment of the March 15 wage raisethe use of part time employees to eliminate the paymentof premium time for commuter runs and a freeze on thepayment of wages and pension contributions Kohn alsomentioned the possibility that Trails employees wouldperform the Hightstown to New York runs When theUnion rejected Respondents requests and proposals theCompany immediately in July began to prepare for theimplementation of the precise modifications of the contract rejected by the Union The employees of Trailswho received lower wages on commuterrunsbecausetheirAssociation contract did not provide for the payment of premium pay for commuter runs then beganperforming the Hightstown to New York runs on September 27Iaccordingly find and conclude that by transferringthe Hightstown to New York runs from Transit employees to Trails employees and by transferring the Transitemployees to the New BrunswickgarageRespondent attempted to accomplish indirectly what it could not legally do directly-the modification of the terms of theTransit employees existing contract and therefore Respondent s actions are violations of Sections 8(a)(1) and(5) and 8(d) of the ActThe General Counsel further asserts that Respondentunlawfully transferred charterwork from Transit toTrails beginning in July I do not agree The evidence estabhshes that although Trails began to perform morecharter work than Transit beginning in August such increase wasattributable as testified by Respondents witnesses tothe fact that 10 new MCI lavatory equippedbuses were obtained by Trails in July and placed in service in August Trails had historically performed charterwork and theassignmentof those buses to Trails wastherefore proper In addition customers requested thenew buseswhen placing their charter orders and the assignmentthereforewas madeto TrailsAlthough TransitIs 265 NLRB 206 210 SUBURBAN TRANSIT CORPalso did charter work and had certain lavatory equippedbuses it only had one or two such buses available forcharter work and it did not have the new MCI busesMoreover certain customers requested certain employeesfor chartersThe employees requested were employeesof Trails who had transferred from Transit before any ofthe events at issue here occurred isI therefore find and conclude that Respondent did notunlawfully divert charter work from Transit to Trails asallegedby the General Counsel2Respondents argumentsRespondent argues that Section 8(d) s prohibitionagainstunilateralmidterm modifications of a contractwas not violated becauseno actual termof the collective bargaining agreement was in fact modified by itand it continued to pay the Transit drivers according toits contract I reject thisargumentThis contention is erroneous because the violation here is the relocation ofbargaining unitwork without the Unions consent inorder to avoid the cost of the labor agreement as foundinLos Angeles MarineandMilwaukee SpringNo contentionwas made in those cases that any actual term of theUnion s contracts was in fact changedWhen the Unionherein rejected Respondents proposed contract modificationsRespondent in effect instituted those changes byimplementingcost savingmeasures-the removal ofTransitemployees from the Hightstown commuterruns-thereby preventing them from earningpremiumpay This clearly constituted a midterm modification ofthe contractMoreover although it is true that the Transit driverstransferred to New Brunswick were receiving the contractually guaranteed 40 hours per week and lost noregular paydue to the transfer nevertheless it is quiteclear that the work traditionally performed by Transitdrivers-theHightstown to New York runs-was removed from them and transferred to the Trails driverswho performed such work at lesser ratesIn addition asa result of the transfer Transit drivers could no longerbid on the Hightstown to New York runs or receive premium pay on such runs Thus although the minimum 40-hour contractually guaranteed amount of work is stillprovided to employees the contract also provides for thepayment ofpremiumpaywhich Transit drivers can nolonger enjoy because of the removal of the HightstownrunsRespondent was very concerned with the high costof its commuterrunswhen it first proposed that parttime employees be used and it attributed its financial distressmainly to such commuter operation By circumventingits contract with the Union thereby eliminatingthe use of Transit drivers for the Hightstown runs Respondent unlawfully achieved its objective the modification of the Transit Union contractRespondentalso arguesthat the management rightsclause of the Transit Union contract permitted the trans19EmployeeThomasWhyte testified that he transferred from Transitto Trails in February 1982 in order to do more charter workfor whichhe was paid more than when be was employed by Transit He performedcharter work for RutgersUniversitywhen employed by Transit and wasrequested by that school to do its charter work when lateremployed byTrails19fer of employees to the New Brunswick garage Theclause statesThe Union recognizes the right of the Company toexercise all functions of management including thedetermination of the type and quantity of service tobe rendered the control over and assignment ofequipment and other property used in the operationof the service the scheduling and assignment ofwork the determination of the size of the workforce and the control over the work force mcludmg the right to hire promote demote transfer anddisciplineor discharges for proper causeTheUnion shall retain the right to contest any action ofmanagementinaccordancewith the appropriateprovisions of this contractRespondent further notes that no driver has ever hadthe right to work out of any particular garage and theeffect upon the transferred Transit drivers is de mmimisbecause the two garages are only 15 miles apartAs the Board observedinMilwaukee Springthe clausecited aboveisa generalreservation of rights to managementwith respect to its operations However there is nolanguage in the clause which expressly grants to Respondent the right to change the location of part of itsoperation in order to avoid the comparatively higherlabor costs imposed by the Transit contract Contractualwaiver of a statutory right must be clear and unmistakableThe language allegedly establishing that a waiverhas beem made must be explicit 20The contract containing no explicit language permitting Respondent to transfer a part of its operations during the term of the contract without theUnion s consent we cannot find that the Union haswaived its statutory right to object to Respondent sdecision to transfer its assembly operations and tolay off unit employees as a consequence in order toavoid the contractual labor costs 21Respondentalso allegesthat the Union by its conducthaswaived its right to object to the September 27changesThe evidence establishes that in 1968 Transitoperated a shuttle comprising about 20 buses for RutgersUniversity from its New Brunswick garage Inorder to remain competitive and due to the high laborcosts paid to Transit drivers Transit transferred the Rutgers operationto Ham] Corporation a nonunion company organized by Transit in 1968 to undertake this operationIn addition in 1979 Transit operated a run to AtlanticCityNew Jersey from its New Brunswick garage Inthat year Respondent asked the Union to modify its contract to provide fora flat11 hour pay rate The Unionrefused and Respondent Official Kohn spoke to its employees at the South Plainfield garage who are represented by the sameunionbut who are in a separate unit in a20Tunken Roller BearingCa PNLRB325 F 2d 746 751 (6th Cir1963) cent denied 376 U S 971 (1964)21Milwaukee Spring Division268 NLRB 601 (1984) 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDseparate garage performing different routes under another collective bargaining agreement The South Plainfield employees agreed to the flat rate and the work wastransferred from New Brunswick to South Plainfield 22No grievance or complaint was filed by the Union tosuch removals of work from its jurisdictionI am unable to find a waiver based on these incidentsThere was no evidence of what effect if any the transfer of the Rutgers work 14 years before the instant transfer had on the Transit employees 23 As to the 1979 transfer it is apparent that Transit employees performed theAtlantic City run from New Brunswick for a short timeand the transfer of work was between two bargainingunits represented by the same Union This is distinctfrom the situation herein in which the Transit work wastransferred to employees represented by the AssociationThe union faced with the company s practice overthe years might well have remained quiescent untilsuch time as it was seriously dissatisfied with theformula [fixing the proportion of profits to theunion employees]The Board therefore was notbound to find the existence of an implied agreementthat the formula might be altered by the companywithout affording the union an opportunity to bargain 24IrejectRespondents further contention that theUnion unreasonably delayed making any objections tothe changes The Union was first informed of the impending changes on September 13 They were not putinto effect until September 27 Respondent was certainlyaware in March June and July of the Union s rejectionof any proposed modification of the contract some ofwhich proposals Respondent implemented on September27Although neither the Union nor any employee filedany grievance relating to the September 27 changes theUnion promptly filed the instant unfair labor practicecharge on October 4 attached to which was a lengthydissertation of the alleged facts involved It thereforecannot be said that the Union consented to the September 27 changes by its filing of the charge 1 week later 25This case is distinguishable fromUniversity of Chicago2a relied on by Respondent In that case the courtheld that the employeer s midterm decision to transfercustodial work from one bargaining unit to another wasnot attributable to a desire to avoid the provisions of thecollectivebargainingcontract but was made to improvethe quality of the work involved 27 Thus thatcase is inIIY The NewBrunswickdriversalone performedthe Atlantic City runsfor I or 2 weeks Then the New Brunswickand South Plainfield driversdid the work togetherand finallythe South Plainfield driversalone didthose runs2No evidence was presented as to the managementrights clause orother termsof the contractthen in effect94 Leeds & Northrup Ca v NLRB391 F 2d 874878 (3dCir 1968)25 Sec10(b) of the Act providesthat no complaint shall issue based onany unfair labor practice occurring more than 6 monthspoor tothe filingof a charge28 210 NLRB 190 (1974) enf denied 514 F 2d 942 (7th Cir 1975)27The BoardinMilwaukeeSpringrejecteda similar reliance onUniversity of Chicago268 NLRB 610 fn 13applicable to theLos AngelesManneandMilwaukeeSpringrationale that such midterm relocations are unlawful because they are in effect a repudiation of the termsof the agreed upon contract because their intent is toavoid the higher labor costs of the contract covering theaggrieved unit s employeesC The Alleged 8(a)(1) and (3) ViolationThe General Counsel concedes that there is no mdependent evidence here of antiunion motivation to proveRespondents discriminatory conduct Rather the GeneralCounsel argues that Respondents conduct isetherently destructive of employee interests under the theoryofNLRB v Great Dane Trailers28 pursuanttowhichconductmay be found to be a violation of Section8(a)(3) even inthe absence of proof of an antiunion motivationand even if the employer introduces evidencethat the conduct complained of was motivated by business considerationsRespondentasserts thatthe September 27 changeswere not inherently destructive of employee rights essentially because unlikeLos Angeles MarineandMilwaukee Springwhere the employers conduct was found tobe inherently destructive no discharges or layoffs ofTransit employees occurred those employees still receive a guaranteed 40-hour workweek and the garage towhich they were transferred New Brunswick is only 15miles fromthe Hightstown garage their former locationThus Respondent argues that pursuant toGreat Danethe effect on the employees rights is comparativelyslightand an antiumon motivation must be provedsince it has produced evidence oflegitimateand substantial business reasons for its conductat issueIam unable to agree with Respondent The fact thatLos Angeles MarineandMilwaukee Springboth involveddischarges or layoffs of employees does not mean thatother conduct of an employer cannot violate Section8(a)(3)ThusGreat Dane Trailerscited by those casesdid not hold that an employers conduct can only be riherently destructive of important employee rights if employees are discharged or laid offGreat Dane Trailersofcourse involveda situationinwhich the employer refused to pay accrued vacation benefits to returning strikerswhile announcing an intention to pay such benefitsto nonstrikersThe Court stated that conduct whichcarries with it unavoidable consequences which the employer not only foresaw but which he must have intendedbears its own mdicia of intent and is therefore inherently destructive of important employee rightsI believe that Respondents conduct is inherently destructive of important employee rightsBy unilaterallytransferring theHightstown to New York operationfrom the Transit drivers to the Trails drivers and bytransferring all the Transit drivers to the New BrunswickgarageRespondent thereby unlawfully modified in midterm its contract with the Union by removing therefromthe possibility that those drivers could bid on the runstransferredor receive premium pay for such runs Asthe Board has stated28 388 U S 26 (1967) .SUBURBAN TRANSIT CORP[A] clear repudiation of the contract's wage provi-sion isnot just a mere breach of the contract, butamounts,as a practical matter, to the striking of adeath blow to the contract as a whole, and is thus,in reality, a basic repudiation of the bargaining rela-tionship.We believe ..the jurisdiction granted usunder the Act clearly encompasses not only the au-thority but the obligation to protect the statutoryprocess of collective bargainingagainstconduct socentrally disruptive to one, of its principalfunc-tions-the establishment andmaintenanceof aviable agreementon wages.29-Moreover, Respondent's conduct here has the effect ofinhibiting its employees' right to representation by theUnion andpunishingthem because their collective-bar-gaining agentlawfully refused to modify, on request, its.contract.Thus, such conduct, in making the midtermmodifications of the contract, carried with it the "un-avoidable consequences"-the adverse effect on theTransit employees-which Respondent foresaw and in-,tended.-Furthermore, it is apparent that the nine Transit driv-ers -resigned from that company and joined Trails in Sep-tember 1982 only because of the Respondent's unfaireliminationof the 14 commuter runs, from Hightstown,which is not alleged to be unlawful, had the effect of re-ducing opportunities for some work among the Transitemployees. Notwithstanding that, the reduction in workwas substantially magnified by the transfer of the workformerly done by Transit to Trails employees. Thus, Re-spondent Official Kilcoyne sought out those employeeson the bottom of Transit's seniority list in September tosolicit theirresignations,knowing full well that if theyremained at Transit, given the reduction in work causedby the transfers, their opportunities for work would beextremely limited.Thus, as a result, their resignationfrom Transit caused them to surrender their membershipin the Union and the added benefits of the union con-tract. 3 °I accordingly find and conclude that Respondent vio-lated Section8(a)(1) and(3) of the Act.CONCLUSIONS OF LAW1.Respondent's Suburban Transit Corp. and SuburbanTrails, Inc. are each employersengaged incommercewithin themeaning of'Section 2(2), (6), and (7) of theAct, and collectively constitutea single integrated busi-ness enterpriseand a singleemployer within themeaningof the Act.29OakCliff-Golman Baking Co,207 NLRB 1063, 1064 (1973),enfd.505 F.2d 1302(5th Cir 1974), cert.denied 423 U S 826 (1975)30 Certain employees testified that they transferred to Trails in Sep-tember in order to do more charter work and thus receive higher pay forsuch work than they would have received with Transit.Nevertheless ifthey or other employees who did not testify performed commuter workthey would have received more money under the union contract andthey also would have had to give up other, greater benefits provided inthe union contract.In this regard,Respondent did, in fact, cause the reas-signment of Transit employees to positions at Trails which were lesserpaying positions,as alleged in par 21 of the complaint212.United Transportation Union and its Local No. 1589isa labor organization within the meaning of Section2(5) of the Act.-3.The followingunit is a unitappropriate for purposesof, collective bargaining:Allmotor coach operators employed by SuburbanTransitCorp. at its New Brunswick and Hight-stown locations, but excluding all office clerical em-ployees, professional employees, guards and super-visors as defined in the Act, and all other employ-ees.4.Respondent, by deciding without the Union's con-sent to reassign certain of its Hightstown operations fromemployees of Suburban Transit Corp. to Suburban Trails,Inc. during the term of the collective-bargaining agree-ment between Suburban Transit Corp. and the Union be-cause of the comparatively higher labor costs under thatagreement,has unlawfully modified the terms and condi-tions of thatagreement,which are mandatory subjects ofbargaining, in violation of Sections 8(a)(1) and (5) and8(d) of the Act.5.By reassigningcertain of its Hightstown operationswork formerly performed by employees of SuburbanTransit Corp. to the employees of Suburban Trails, Inc.and by transferring all the drivers of Suburban TransitCorp. from the Hightstowngarage totheNew Bruns-wick garage, Respondent removed from the drivers ofSuburban Transit Corp. the right to bid on certainHightstownruns,and receive premium pay for suchruns, and modified other terms and conditions of suchemployees' employment, which had the effect of inhibit-ing its employees' right to representation by the Unionand punishing them because the Union lawfully refusedto modify its contract, in violation of Section 8(a)(1) and(3) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7.Respondent has not violated the Act by allegedlytransferring charter work from Suburban Transit Corp.to Suburban Trails, Inc. .THE REMEDYHaving found that Respondent engaged in.certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom, and that it take cer-tain affirmative action to effectuate the policiesoftheAct.Since I have found that Respondent violated Section8(a)(1) and(5) of the Act, I shall recommend that it re-scind its decision to reassign certain of its Hightstownoperations from drivers employed by Suburban TransitCorp. to Suburban Trails, Inc. and that it restore thestatus quo ante by returning the Hightstown runs sotransferred to employees of Suburban Transit Corp.Since I have found that Respondent violated Section8(a)(1) and(3) of the Act by transferring the drivers em-ployed by Suburban Transit Corp. to the New Bruns-wick garage, thereby removing from them the opportuni-ty to bid on certain of its Hightstown operation runs andto earn premium pay on such commuter runs, and by 22DECISIONSOF NATIONALLABOR RELATIONS BOARDotherwise changing their terms and conditions of employment I shall recommend that the employees employed by Suburban Transit Corp be made whole forany loss of earnings suffered by reason of the discrimmation againstthem from September 27 1982 and that theemployees who transferred from Suburban Transit Corpto Suburban Trails in September 1982 be made wholefrom the date of their transfer in September 1982 withinterest in the manner prescribed in FW WoolworthCo 90 NLRB 289 (1950) andFlorida Steel Corp231NLRB 651 (1977) See generallyIsisPlumbing Co138NLRB 716 (1962)In addition inasmuch as the general pick conductedin September 1982 and any picks conducted thereafterwere tainted by the Respondents unfair labor practices Ishall further recommend that Respondent be ordered toconduct a general pick pursuant to the terms of the collective bargaining agreement between Suburban TransitCorp and the Union such pick to include all work previously performed at the Hightstown garage by employees of Suburban Transit CorpOn these findings of fact and conclusions of law andon the entire record I issue the following recommendedsiORDERThe Respondent Suburban Transit Corp and Suburban Trails, IncNew Brunswick New Jersey their offcers agents successors and assigns shall1Cease and desist from(a)Deciding without the consent of United Transportation Union and its local No 1589 to reassign certain ofitsHightstown operations from employees of SuburbanTransitCorp to employees of Suburban Trails Incduring the term of the collective bargaining agreementbetween Suburban Transit Corp and the Union becauseof the comparatively higher labor costs under that agreement(b) Transferring the drivers of Suburban Transit Corpfrom the Hightstown garage to the New Brunswickgarage thereby removing from the drivers of SuburbanTransit Corp the right to bid on certain of its Hightstown runs or receive premium pay for such runs orother terms and conditions of the collective bargainingagreement(c)Failing and refusing to apply to all employees inthe aforesaid collective bargaining unit all terms and conditionsof the current collective bargaining contractabsent the consent of United Transportation Union anditsLocal No 1589Si If no exceptions are filed as providedby Sec102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard andallobjectionsto them shall be deemed waived for all purposes(d) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the purposes of the Act(a)On request bargain collectively with United Transportation Union and its Local No 1589 with respect toitsdecision to reassign certain of its Hightstown operations from employees of Suburban Transit Corp to employees of Suburban Trails Inc(b)Transfer back to the Hightstown garage the employees of Suburban Transit Corp who were transferredfrom that facility to the NewBrunswick garage on Sep-tember 27 1982(c)Restore to its employees employed by SuburbanTransit Corp the work formerly performed by them atthe Hightstown garage(d)Maintain in full force and effect and apply theterms and conditions of the current collective bargainingagreement between Suburban Transit Corp and theUnited Transportation Union and its Local No 1589 toall employees in the collectivebargainingunit set forthabove(e)Conduct a general pick pursuant to the terms ofthe collective bargaining agreement between SuburbanTransit Corp and the Union such pickto include allwork previously performed at the Hightstown garage byemployees of Suburban Transits Corp(f)Make whole the employees employed by SuburbanTransit Corp for any loss ofearnings suffered by reasonof the discrimination again st them from September 271982 and make whole the employees who transferredfrom Suburban Transit Corp to Suburban Trails Inc inSeptember 1982 from the date of their transfer in Sep-tember 1982 in the manner set forth above in the sectionentitledThe Remedy(g) Post at its facility at Hightstown and New Brunswick New Jersey copies of the attached notice markedAppendix 32 Copies of the notice on forms providedby the Regional Director for Region 22 after beingsigned by the Respondents authorized representativeshall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily postedReasonable steps shall betaken by the Respondent to ensure that the notices arenot altered defaced or covered by any other material(h)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply92 if this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board SUBURBAN TRANSIT CORP.,23APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentTrails, Inc. in September 1982, ' from the date of theirtransfer in September 1982.-_SUBURBANTRANSIT CORP. AND SUBUR-BAN TRAILS, INC.The National Labor Relations 'Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT decide without the consent of UnitedTransportation Union and, its Local No. 1589 to reassigncertain of our Hightstown operations from employees ofSuburban Transit Corp. to employees of Suburban Trails,Inc. during the term of the collective-bargaining agree-ment between Suburban Transit Corp. and the Union be-cause of the comparatively higher, labor costs under thatWE WILL NOT transfer the drivers of Suburban TransitCorp. from the Hightstown garage to the New Bruns-wick garage, thereby removing from the drivers of Sub-urban Transit Corp. the right to bid on certain of theHightstown runs or receive premium pay for such runs,or other terms and conditions of the collective-bargain-ing agreement.WE WILL NOT fail or refuse to apply to all employeesin the collective-bargaining unit set forth in the collec-tive-bargainingagreement between Suburban TransitCorp. and United Transportation Union and its LocalNo. 1589 all terms and conditions of the current collec-tive-bargaining contract, absent the consent of United-Transportation Union and its Local No. 1589.WE WILL NOT in any like or, related manner interferewith, restrain or coerce our employees in the exercise, ofthe rights guaranteed them in Section 7 of the Act.WE WILL.bargain collectively with United Transporta-tionUnion and its Local No. 1589 with respect to ourdecision to reassign certain of our Hightstown operationsfrom employees of Suburban Transit Corp. to employeesof Suburban Trails, Inc.WE WILL transfer back to the Hightstown garage the'employees of Suburban Transit,Corp. who were trans-ferred from that facility to the New Brunswick garage.WE WILL restore to employees employed by SuburbanTransit Corp. the' work formerly performed by them atthe Hightstown garage.-WE WILL maintain in full force and effect and apply,the terms and, conditions of the current collective-bar-gaining agreement between Suburban Transit Corp.. andthe United Transportation Union and its Local No. 1589to all employees in the collective-bargaining unit setforth in such agreement..terms of the collective-bargaining agreement betweenSuburban Transit Corp. and the Union, such pick shallinclude all work previously performed at the Hightstowngarageby employees of Suburban Transit Corp.,WE WILL make whole the employees employed. bySuburban Transit Corp. for any loss of earnings sufferedby reason of the discrimination against them from Sep-tember 27, 1982, and make whole the employees whotransferred from Suburban Transit Corp. to SuburbanWilliam F.Grant,Esq.,Newark,New Jersey,for theGeneral Counsel.Alfred J.Hill,Esq. (Wilentz,Goldman & Spitzer,Esq.),Woodbridge,New Jersey;for the Respondent.,SUPPLEMENTALDECISIONPRELIMINARY STATEMENTSTEVEN DAVIS,Administrative Law Judge.On June30, 1983, I issued my original decision in this proceeding.Thereafter,while the decision was pending before theBoard,on January 23,1984, it issued its supplemental de-cision inMilwaukee Spring Division,268NLRB 601(1984)(Milwaukee Spring II)which it overruled its origi-naldecision inMilwaukee Spring 1,265NLRB 206(1982)..On May 9,1984, the General Counsel filed with theBoard a motion to dismiss complaint,relying onMilwau-kee Spring H.On May 18, 1984, the Union filed with theBoard a brief in opposition to the motion to dimiss. OnJune 6,1984,, Respondent filed with the Board a brief insupport of the General Counsel's motion to dismiss andin opposition to the Union's brief.On July 18,1984, the Board remanded this proceedingto me for_consideration and preparation of a supplemen-tal' decision and denied the motion to dismiss with leaveto renew it before me.Thereafter,all parties were provided an opportunity tofile statements of position, motions, and/or memorandaof law,and counsel for the General Counsel, Respond-ent, and the Union filed briefs.-Subsequently, Respondentfiled,without opposition,a letter-reply to the briefs filedby the General Counsel and the Union. All of the docu-ments filed by the parties have been duly considered inthe preparation of this supplemental decision.Brief Statement of the FactsA full statement of the facts is contained in my origi-nal decision.Briefly stated, Suburban Transit(Transit)had a contract.with,United Transportation Union and itsLocal 1589(Union).During the term of the contractTransit advised the Union that it was in financial distressand needed wage and pension concessions,,and wantedto use part-time instead of full-time employees for certainwork.The Union rejected the, proposals,and thereafterall - Transit driversworking at the Hightstown garagewere transferred to.- the New Brunswick garage, anddrivers employed by Suburban'Trails,Inc. (Trails) con-tinued to operate from the Hightstown garage and per-formed work there formerly doneby Transitdrivers:Trails employees were represented by the SuburbanTrails Drivers Association. .' ..This case was tried, briefed, and decided onaMilwau-kee Springtheory of violations-thatmidterm relocationof unit work from'a contract covered facility to another 24DECISIONSOF NATIONAL LABOR RELATIONS BOARDfacilitywas underMilwaukee Spring IInot a contractmodification proscribed by Sections 8(aX5)and 8(d) ofthe ActPositions of the PartiesThe General Counsel abandoning his motion to dismiss contends that the facts in the instant case are distinguishable from thoseof Milwaukee Springand urges thatthe record herein supports a finding that Respondentviolated the Act as set forth in the complaint and as Ifound in my original decision Specifically the GeneralCounsel essentially argues that(a) a work preservationclause in the contract prevented Respondent from relo-cating the work from New Brunswick to Hightstownwithout the Union s consent and by doing so Respondent violated Sections 8(a)(5) and 8(d) of the Act (b) thechange effected was a reassignment which caused a reduction in wages and benefits to the reassigned employees and not a relocation of work and(c) the actionstakenwere inherently destructive of employees rightsand violated the contractThe Union contends that Trails is the alter ego ofTransit and that therefore all employees employed byTransit and Trails constitute a single appropriate collective bargaining unitThe Union thus argues that as thealter ego Trails was obligated to honor the Transit contract and by not doing so-through the unrestricted useof part time drivers for the Hightstown runs after theSeptember 27 1982 change-Respondent repudiated article (a) XV of the contract which provides for limitationson the use of part timers and article(b) III by shiftingdrivers from Transit to Trails thereby disturbing thecontractual system of picks These actions according tothe Union, violated Sections 8(a)(5) and 8(d) of the ActRespondent argues thatMilwaukee Spring IIrequiresdismissal of the complaint inasmuch as(a) no work preservation clause is contained in the contract and (b) Respondent bargained in good faith with the Union concerning the relocation of its operations Respondent alsourged that the Union waived its right to now participatein the case by its counsels failure to appear at the hearingAnalysis and ConclusionsThe work preservation issueThe General Counsel argues that article XV section 1,of the contract is a work preservation clauseSuburban shall have the right to hire part timedriversIt is the Company s intention to maintain at leastthe current level of 90 full time drivers providedthat the current level of business continuesTheCompany further intends to enlarge the full timework forcePart time drivers will be used only when there isan insufficient number of full time drivers to coverall of the available work In all cases the full timedrivers shall have their choice between line andcharter work provided that there are part time dnvers available to cover all open line work In allcases full time drivers shall have their choice of thebiggest paying piecesof work The Company willalso attempt to satisfy full time regular run operators in the assignment of extra work providing sufficientoperators are available to cover all openworkThe limit of work available to full time driverswill be governedonly by thehours of serviceregulations of the Departmentof Transportationand not by the availability of part time driversHe contends that the clause(a) preservedfor the Transit drivers the work they had historically done includingthe Hightstown commuter runs and(b) guaranteed that90 full time Transit employees would be maintained TheGeneral Counsel argues further that the transfer of theTransit employees from Hightstown to New Brunswickand the performance of the Hightstown commuters runsby Trails workers(which work was formerly done byTransit employees)constitutes a violation of the abovequoted section of the contract He accordingly reasonsthat because Respondent failed to obtain the Union sconsent before relocating the work from New Brunswickto Hightstown it violated Sections 8(a)(5) and 8(d) of theActInMilwaukee SpringIItheBoard noted that Section8(d) of the Act provides that when a collective bargaining agreement is in effect and an employer seeks tomodif[y]the terms and conditions contained inthe contract the employer must obtain the union s consent before implementing the change and that beforethe Board may hold that respondent violated Section8(d), the Board mustfirst identifya specific term contamed in the contract that the company s decision to relocate modified(268 NLRB at 601)The General Counsel relying on that holding assertsthat articleXV set forthabove is such a contractualterm which was modified by Respondents decision torelocate or reassign work from Transit to Trails driversto be performed at Hightstown He states that that section is essentially a work preservation clause because itsought to preserve workfor the 90-person Transit workforceAt first glance the argument is attractive The Supreme Court has held that a lawful work preservationagreement musthaveas its objectivethe preservation of work traditionally performed by employees represented by the unionNLRB v International Longshoremens AssnAFL-CIO 447 U S490 (1980)However articleXV does notby its terms identifythe type of work to be preserved or prohibit the subcontractmg of certain work as in traditional work preservationclausesSeeNationalWoodworkMfrs.Assn.vNLRB386 U S 612 (1967)Rather articleXV constitutesnothingmore than Respondents intention tomaintain a minimum of 90 driversprovided that thecurrent level of business continuesIt is thus a conditional expression that a minimum manning level wouldbe maintained It does not state that the Transit bargainmg unit had the right to perform any specific type ofworkMilwaukee Spring IIin discussing the type of contractual clause needed to affect the company s decision to re SUBURBAN TRANSIT CORPlocate its assembly operations,said that such a provisionwould "require bargaining unit work;to remain in Mil-waukee."Similarly,theUniversity of Chicago,514 F.2d942, 949 (7th Cir. 1975), relied on by theBoard, heldthat: _unless transfersare specifically prohibited " by thebargaining agreement, an employer is free to trans-ferwork out of the bargaining unit if:" (1) the em-ployer complies withFibreboard Paper Products v.N.L.R.B,,379 U.S. 203, 85 S.Ct. 398, 13 L.Ed.2d233 (1964), by bargaining in good faith to impasse;and (2) the employer is not motivated by anti-unionanimus,TextileWorkers v. DarlingtonMfg. Co.,380U.S. 263, 85 S.Ct. 994, 13 L.Ed.2d 827 (1965). "Accordingly, the contractual clauses, which Respond-ent'sdecision' to relocate thework would have tomodify, must include a provision requiring (a) the Tran-situnitwork to remain in New Brunswick, or, (b) thatHightstown Transit .unit work be performed by Transitunit employees. No such clause appears in the collective-bargaining agreement.The, General Counsel urges, however, that the bar-gaining- history leading up to the negotiation of articleXV demonstrates that the Union. was concerned thatTrails operations at Hightstown would adversely affectthe work available for Transit Drivers. 'Respondent's of-ficialKohn assured the Union that that was not the case.The General Counsel relies on this evidence and 'articleXV's provision that "part time drivers will be used onlywhen there is an insufficient number of full time driversto coverall of the available work," to argue for a findingthat article XV constituted an "express guarantee" that a90-driver complement wouldbe maintained to servicethe routes in existence when the contract was negotiatedand that the full-time Transit employees would be en-sured of work prior to the employment of part-time(Trails) drivers.The September 1982 change permittedthe Trails drivers to have the exclusive right to performthe Hightstown work formerly done by Transit employ-ees there. The General Counsel reconciles the clause"provided the current level of business continues," by ar-guing that inasmuchas Transit and Trailsare single em-ployers, the level of the business of the Company as awhole remained constant, and therefore Respondent wasstill obligated to honor its 90-driver commitment: Wheth-er or not that argument has merit, there were only 85dri vers in the Transit unit on August 18, more than 1month before the changes at issue here occurred. Thus,,the, September 27 changes did not cause a reduction inthe contractual 90-person unit. In addition, the facts that(a) there was apprehension by the.Union as to the effecton the Transit drivers of the Trails operation, and (b)there was an incidental effect upon the Transit drivers of,the changes, does not convert article XV into a work-preservation clause, which prohibited the relocation' with-out the Union's consent.The Board has said that it is not its function to createan "implied work-preservation clause,"Milwaukee Spring11(268 NLRB at 601).25There has.also been,no interference with the wageprovisionsof the contract, '.as. in'Oak Cliff-GolmanBaking Co.,207 NLRB 1063(1973), enfd.505 F.2d 1302(5th Cir.1974), cert.denied 423 U.S. 826. (1975). In thatcase,the company reduced the wages and salaries of itsemployees,effecting a "clear repudiation of the-con-tract'swage provision."207 NLRB at 1064.In the in-stant case,as inMilwaukee Spring,after.unsuccessfully at-tempting_to have the Union agree to wage concessions,Respondent left those provisions intact.The Transit em-ployees who transferred-to Trails of course suffered a re-duction of wages and benefits because they left the cov-erage of the Transit-Union contract and became coveredby the Trails-Association agreement.As I have previous-ly found in my original decision, the transfer of thoseemployees,from the Transit to the Trails payrolls was so-licited by,Respondent'sofficial.However, inasmuch asno violation has occurred by virtue of Respondent'stransfer of the work to Trails drivers-atHightstown, orby its other September 1982 changes,no violation can befound based upon the transfer of those drivers from theTransit to the.Trails payroll.There- being no prohibition in the contract on relocat-ingwork during its term, or,preserving work for theTransit drivers,'Respondent only , had an obligation tobargain,in good faith concerning its decisions to transferthe work to the Trails drivers to be performed at Hight-stown, and transfer the Transit drivers employed there toNew Brunswick.-Respondent has met that obligation. InMarch 1982, Respondent's official,Kohn; met with and -informed the 'Union that it was in financial' distress, andrequested that the Union agree to a 1-month deferral in`the'payment of its March 15 scheduled wage raise. TheUnion refused.On June 14,-Respondent advised theUnion of a greater economic crisis and suggested the useof part-time employees'and a freeze on ' wages and pen-sion contributions, and the possibility that-certainworkwould be transferred to' Trails, which'would take overthe Hightstown to New York run, and the withdrawal ofTransit from'theHightstown garage, with Trails per-forming the work left there.'Other cost-savingmeanswere discussed by the parties.In- July,meetings wereheld at which Respondent made formal proposals: (a) thereplacement of full-time drivers with part-timers forcommuter trippers and(b),the elimination-of spread timeand guarantee and a 1-year freeze of wages and pensioncontributions.These proposals`were rejected by theUnion.-`,The changes which are the subject of this dispute werethen implemented in September.It is clear that Respond-ent bargained in good faith concerning,the decision totransfer the. work of Trails employees,and the otherchanges effected in September." "In , July, as set forthabove, 'the -possibility"that , the operations,would bechanged in the manner in which they ultimately werewas disclosed to, the Union. No counterproposals tothese "possibilities" were made by the Union,which re-jected the formal proposals. offered by Respondent. Theformal proposals,,too, involved a change that was appar-ently implemented by, Respondent-the replacement offull-time drivers with part-timers for -commuter trippers. 26DECISIONSOF NATIONAL LABORRELATIONS BOARDEven if what occurred here is viewed as a reassignment of work and not as a relocation as suggested bytheGeneral Counsel it is clear that underMilwaukeeSpring IIthesame standard applies in both instancesThe alter ego argumentThe Union urges that Trails is the alter ego of Transitand that a single bargaining unit consisting of all of Respondent s (Transit and Trails) drivers is appropriate andthat accordingly Trails was obligated to honor the TransitUnion contract and by not doing so it violated theActThis theory was not advanced by the General Counselinhis complaint at trial or embraced by him in hisposthearing or supplemental briefs The suggestion of asingle bargaining unit (a) contradicts the complaint allegation that the Transit drivers constitute a separate appropriate collective bargaining unit and (b) is inconsistentwith the General Counsels theory that article XV of theTransit contract preserves work for that unit and therefore Respondent could not properly assign such work tothe Trails drivers unit The Union raised its alter egocontention in its original charge filed in this proceedingbut it was not contained in the complaint The fact thatthe General Counsel did not allege the alter ego status ofTrails indicates that he considered and rejected theUnion s allegation in its charge It is clear that the Unioncannot now seek to amend the complaint Section 3(d) ofthe Act gives the General Counsel final authority overtheinvestigationof charges and issuance of complaintsPenntechPapersInc263NLRB 264 265(1982)Winn Dixie Stores224 NLRB 1418 1420 (1976)NLRB v Raytheon Co445 F 2d 272 274 (9th Cir1971) 1 therefore reject the Union s argumentsConclusionMilwaukee Springbeing very closely factually relatedto this caseisasI found in my original decision controlling as to the facts and dispositive of the issueshereinInasmuch as theBoardinMilwaukee Spring IIheld that an employers unilateralrelocation of unit workduring the term of a contract did not violate the Act Iconsider myself bound by that decision I can find nothing in the Transit Union contract which prohibits the relocation of the work to the Hightstowngarage or its performance by Trails drivers Thus Respondent was free tomake suchrelocationor reassignmentwithout first obtaming the Union s consent In addition Respondent hassatisfied its obligationto bargainin good faith concerning its relocationreassignmentdecisionsMoreover thereis no independent evidenceof union animusIwill therefore recommend that the complaint be dismissed in itsentiretyOn the foregoingI issue thefollowing recommended'ORDERThe complaint herein is dismissed in its entirety1If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings conclusions, and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purfpm